Citation Nr: 0709275	
Decision Date: 03/29/07    Archive Date: 04/16/07

DOCKET NO.  05-14 093A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 70 percent for 
service-connected post-traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for a low back disorder

3.  Entitlement to service connection for a bilateral 
shoulder disorder. 


REPRESENTATION

Appellant represented by:	South Carolina Office of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. Kang, Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to December 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  The RO granted an increased rating 
of 70 percent for PTSD and denied service connection for 
lower back pain and a bilateral shoulder disorder.  The 
veteran has continued his appeal for a higher rating for his 
service-connected PTSD disability.  

The issues of an increased rating for PTSD and service 
connection for a bilateral shoulder disorder are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  All evidence and information necessary for an equitable 
disposition of the appeal have been obtained.

2.  A low back disability was not demonstrated during active 
duty service.

3.  The evidence does not contain a competent medical opinion 
that tends to link any lumbar spine condition, claimed as low 
back pain, to the veteran's period of active military 
service.


CONCLUSION OF LAW

A low back disability, manifested by low back pain was not 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110 (West 2002 & Supp. 2005); 38 C.F.R. § 3.303 
(2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

The Board notes that a substantially complete claim for 
service connection for the low back and bilateral shoulders 
was received in May 2004.  An RO letter dated in May 2004, 
prior to the original adjudication of the service connection 
claims, provided the veteran the notice required under the 
VCAA and the implementing regulations.  Clearly, from 
submissions by and on behalf of the veteran, he is fully 
conversant with the legal requirements in this case.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  The Court held that upon receipt of an application 
for a claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Where 
applicable, the claimant must be notified that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  However, 
because of the decision regarding the issue of service 
connection for a low back disorder, any failure to inform the 
veteran of the Dingness requirements is moot, and does not 
result in any prejudicial error.  

In short, the veteran is well aware of the information and 
evidence necessary to substantiate his claim, he is familiar 
with the law and regulations pertaining to his claim, he does 
not dispute any of the material facts pertaining to his 
claim, and he has not indicated the existence of any 
outstanding information or evidence relevant to his claim.  
In the Board's opinion, the RO has properly processed the 
appeal following the issuance of the required notice.

Moreover, all pertinent, available evidence has been obtained 
in this case.  The veteran requested a personal hearing, 
which was scheduled in May 2006; however, he failed to report 
without good cause shown for his absence.  The veteran has 
not identified any additional evidence that could be obtained 
to substantiate the claim.  Therefore, the Board is satisfied 
that VA has complied with the duty to assist requirements of 
the VCAA and the implementing regulations.  Accordingly, the 
Board will address the merits of his service connection 
claims.

Factual Background and Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated in service. 38 U.S.C.A. § 1110 (West 
2002 & Supp. 2005).  Such a determination requires a finding 
of a current disability that is related to an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.303.  As a general matter, service 
connection for a disability on the basis of the merits of 
such claim is focused upon (1) the existence of a current 
disability; (2) the existence of the disease or injury in 
service, and; (3) a relationship or nexus between the current 
disability and any injury or disease during service.  See 
Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during the applicable presumptive period.  Service 
connection also may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The occurrence of an injury in service alone is not enough to 
grant service connection; there must be a disability 
resulting from that injury.  VA does not generally grant 
service connection for symptoms alone, without an identified 
basis for those symptoms.  "Pain alone, without a diagnosed 
or identifiable underlying malady or condition, does not in 
and of itself constitute a disability for which service 
connection may be granted."  Sanchez-Benitez v. West, 13 Vet. 
App. 282 (1999), appeal dismissed in part, and vacated and 
remanded in part sub nom. Sanchez-Benitez v. Principi, 259 
F.3d 1356 (Fed. Cir. 2001); Evans v. West, 12 Vet. App. 22, 
31-32 (1998).

In this case, the veteran seeks service connection for low 
back pain.  He contends that his low back pain is related to 
carrying heavy gear and equipment during his active service.  
In this regard, his DD Form 214 reveals that his military 
occupational specialty was light weapons infantryman, and he 
was exposed to combat.  He served with the 101st Airborne 
Division.

The service medical records are silent for any evidence of 
back problems.  The separation examination report dated in 
December 1970 reflects no clinical findings related to the 
spine.  In fact, the examination report was entirely negative 
for any physical findings or complaints.  The veteran 
indicated that he was in good condition at separation.  

Post-service medical records are negative for any low back 
pathology until June 1988, when a VA X-ray film revealed some 
minimal degenerative changes at the sacroiliac joint.  During 
a 1994 VA psychiatric examination the veteran stated that he 
was employed by a tire company as a forklift operator.  He 
had worked there for 23 years.  During a January 1999 VA 
psychiatric examination, the veteran related that he was 
still employed as a forklift operator by a tire manufacturer, 
and that, in the past, he had also been a carpenter.   
treatment records dated from 2003 to 2005 show complaints of 
chronic low back pain and bilateral shoulder pain.  In a 
September 2003 primary care note, the veteran reported that 
his bilateral shoulder and low back pain started during jump 
school in service.  This appears to be the first 
documentation of low back pain in the veteran's medical 
history.  The diagnosis, in pertinent part, was low back pain 
with no prior evaluation.  An October 2003 x-ray of the 
lumbar spine revealed that the five lumbar vertebra were 
present with well preserved disc spaces and satisfactory 
alignment.  The examiner diagnosed low back pain with no 
neurological symptoms.  Subsequent records showed the 
veteran's noticeable improvement in pain symptoms with use of 
a TENS unit and home exercise program. 

In a September 2004 VA scars examination, there are no 
findings with regard to any scars from SFW involving the low 
back.  

In a January 2005 VA nursing note, the veteran complained of 
low back pain flare-up with radiation into the right leg and 
upper spine.  There are no other clinical findings or 
diagnosis related to this complaint.  

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992). 

In the present case, the veteran avers that he sustained 
chronic low back problems as a result of jarring parachute 
landings during service.  However, service medical records 
are silent for any back complaints.  While a 1998 X-ray film 
revealed some degenerative changes at the sacroiliac joint, 
and more recent VA records note complaints of low back pain, 
there is no medical opinion relating any present back 
problems to service.  

As a reminder, the evidence must demonstrate that there 
exists medical evidence of a nexus between the claimed in-
service injury, and in the veteran's case, the current back 
disability.  As noted above, the evidence does not contain 
the requisite nexus opinion.  In fact, the VA treatment 
records consistently diagnose the veteran's back complaints 
as low back pain.

While the Board does not dispute that the veteran may 
experience low back pain, there is no objective clinical 
confirmation that the veteran suffers from an actual 
disability.  Sanchez-Benitez v. West, supra.  In addition, 
the first evidence of low back pain does not arise in the 
medial records until 2003, decades following the veteran's 
separation from active duty service in 1970.  

Further, the Board is aware of the veteran's contention that 
the current low back pain is related to an incident in 
service; however, as a lay person, the veteran's statements, 
alone, are insufficient and cannot be considered as a basis 
for establishing the medical etiology of the disability.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

In reaching this conclusion, the Board has considered the 
benefit-of-the-doubt doctrine and finds that the 
preponderance of the evidence is against the claim of 
entitlement to service connection, and as such, that doctrine 
is not for application.  See generally Gilbert v. Derwinski, 
1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 
(Fed. Cir. 2001).


ORDER

Entitlement to service connection for chronic low back pain 
is denied. 


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  Upon a review of the file, it appears that this case 
must be remanded for proper notice to the veteran under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

In this case, the veteran is currently in receipt of a 70 
percent rating for the service-connected PTSD disability.  
The veteran asserts that his service-connected PTSD is more 
severely disabling than indicated by the September 2004 VA 
examination report.  

The Board notes that the veteran failed to appear for a 
personal hearing that was scheduled for March 2006.  He has 
not shown good cause for failing to report to the hearing, 
nor has he requested another hearing.  

The Board has reviewed the recent evidence of record, which 
includes VA outpatient psychiatric records dated from 2004 
and 2005.  In a January 2005 VA psychotherapy note, the 
examiner noted the veteran's report of an exacerbation of his 
PTSD symptoms.  The veteran reported an inability to work due 
to his PTSD symptoms and chronic pain from his war injuries, 
which provide the veteran with a constant reminder of his 
combat experience during the Vietnam War.  The examiner found 
the veteran to be severely disabled and unemployable due to 
his service-connected disabilities.  The veteran's regimen of 
psychotropic medication and therapy was continued, however, 
there are no records of such treatment dated since this 
entry.  Further, the Board notes the September 2004 VA 
examiner indicated the claims folder was not available for 
review and he was unable to compare his current presentation 
to that previously observed.  Contrary to his assertion that 
his PTSD has rendered him unable to work, the veteran, in May 
2005, indicated that his inability to work was related to his 
should and back problems.  However, it appears from the 
record, that he was only temporarily unable to work, and with 
resolution of his orthopedic problems, he could work again.  

Therefore, additional development is required prior to 
appellate review.

Further, the veteran has claimed entitlement to service 
connection for a bilateral shoulder condition.  VA outpatient 
treatment records reflect the veteran's complaints of 
bilateral shoulder pain and diagnoses of tendonitis and 
tendinosis of the rotator cuffs, impingement syndrome, and 
acromioclavicular arthrosis.  There is radiographic evidence 
of degenerative joint disease in the bilateral shoulders.  

The veteran underwent VA joints examination in September 
2004.  The examiner diagnosed left shoulder status post 
rotator cuff repair and traumatic scars of the right arm.  
However the VA examiner failed to provide any opinion 
regarding the etiology for the conditions noted on 
examination.  And, it is unclear whether the examiner had the 
benefit of reviewing the veteran's claims file.  

As such, the RO should schedule the veteran for a VA 
examination in order to fairly decide the veteran's service 
connection claims. 

Accordingly, the case is REMANDED for the following action:

1.  The RO is to provide the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims(s) on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The veteran should be provided 
notification (1) of the information and 
evidence not of record necessary to 
substantiate his increased rating claim, 
(2) of the information and evidence that 
VA will seek to provide, (3) of the 
information and evidence that he is 
expected to provide, and (4) to request 
or tell him to provide any evidence in 
his possession that pertains to the 
claim.  These notice requirements are to 
be applied to all elements of the claim.  

3.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers, VA and non-VA, 
who treated the veteran for PTSD and 
bilateral shoulder disorder since 2005.  
After the veteran has signed the 
appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order that the veteran is provided the 
opportunity to obtain and submit those 
records for VA review.

4.  The veteran should be scheduled for a 
VA psychiatric examination for an opinion 
as to the current nature and severity of 
his service-connected PTSD.  All 
indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to 
the psychiatrist or psychologist 
performing the examination for review of 
the case.  A notation to the effect that 
this record review took place should be 
included in the report.  Opinions should 
be provided based on the results of 
examination, a review of the medical 
evidence of record, and sound medical 
principles.  All examination findings, 
along with the complete rationale for all 
opinions expressed, should be set forth 
in the examination report.  A Global 
Assessment of Functioning (GAF) score 
should be provided, with an explanation 
as to the score assigned by the examiner.  
The examiner is requested to indicate 
whether the impairment caused by the PTSD 
more closely meets the criteria found in 
(a) or (b).  

(a)  Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought processes 
or communication; persistent delusions 
or hallucinations; grossly 
inappropriate behavior; persistent 
danger of hurting self or others; 
intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal 
hygiene); disorientation to time or 
place; memory loss for names of close 
relatives, own occupation, or own 
name; or

(b) Occupational and social 
impairment, with deficiencies in most 
areas, such as work, school, family 
relations, judgment, thinking, or 
mood, due to such symptoms as: 
suicidal ideation; obsessional rituals 
which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; 
near-continuous panic or depression 
affecting the ability to function 
independently, appropriately and 
effectively; impaired impulse control 
(such as unprovoked irritability with 
periods of violence); spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or a worklike 
setting); inability to establish and 
maintain effective relationships.

Complete reasons and bases for any 
opinion rendered. 

5.  The veteran should be afforded VA 
orthopedic examination in order to 
determine the etiology of the current 
bilateral shoulder disability.  All 
indicated tests and studies are to be 
performed.  All medical findings are to 
be reported in detail.  The claims folder 
and a copy of the remand must be made 
available to the physician for review, 
and a notation to the effect that this 
record review took place should be 
included in the examiner's report.

Following examination of the veteran and 
review of the record, the physician is to 
offer a medical opinion as to the 
etiology of the veteran's bilateral 
shoulder disability.  If the etiology 
cannot be determined, the physician 
should note such in the examination 
report.

Specifically, the physician should state 
whether it is as least as likely as not 
that the bilateral shoulder disability is 
related to the veteran's service.  A 
complete rationale for any opinion(s) 
rendered must be included in the report.

6.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

7.  Finally, the RO is to readjudicate 
the veteran's claims, with application of 
all appropriate laws, regulations, and 
consideration of any additional 
information obtained as a result of this 
remand.  If the decision with respect to 
the claim remains adverse to the veteran, 
he and his representative should be 
furnished a supplemental statement of the 
case and afforded an appropriate period 
of time within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


